52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LEOSat Corporation, Appellantv.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 93-1101.
United States Court of Appeals, District of Columbia Circuit.
March 14, 1995.Rehearing Denied April 12, 1995.Suggestion for Rehearing In BancDenied May 23, 1995.

Before:  EDWARDS, Chief Judge, SILBERMAN and SENTELLE,
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from an order of the Federal Communications Commission ("FCC"), and was briefed and argued by counsel.  The issues have been afforded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).


2
LEOSat Corporation appeals from an FCC order denying LEOSat's petition for reconsideration, In the Matter of the Application of LEOSat Corporation, 8 F.C.C.R. 668 (1993), claiming that the FCC provided inadequate notice that FCC Form 155 was required in submitting applications for low earth orbit satellite services ("LEOs").  This Court finds that the FCC reasonably construed the statute governing application fees, 47 U.S.C. Sec. 158(g) (Supp.  I 1989), in determining that "Space Stations" included LEOs;  that the FCC provided reasonable notice to LEO applicants that LEOs were considered space stations when it referred to "space station" application filing procedures in its Public Notice:  Low Earth Orbit Satellite Application Acceptable for Filing;  Cut-Off Established for Additional Applications (July 16, 1990);  that the FCC's regulations governing application fees, 47 C.F.R. Sec. 1.1105 (1994), clearly specified that FCC Form 155 and a fee were required for all space station applications;  and that, as indicated in the record, this appellant had reason to understand these requirements.


3
ORDERED and ADJUDGED that the order of the FCC is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.